EXHIBIT 99.1 EBITDA represents net income before interest, taxes, depreciation and amortization.EBITDA is presented here because NV Energy, Inc. (the “Company”) considers it a supplemental measure of its performance and believes debt-holders frequently use EBITDA to analyze operating performance and debt service capacity.EBITDA has limitations as an analytical tool, and you should not consider it in isolation, or as a substitute for analysis of our operating results as reported under GAAP.Some of these limitations are: • EBITDA does not reflect cash expenditures, or future requirements for capital expenditures, or contractual commitments; • EBITDA does not reflect changes in, or cash requirements for, working capital needs; • EBITDA does not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on debts; • Although depreciation and amortization are non-cash charges, the assets being depreciated and amortized will often have to be replaced in the future, and EBITDA does not reflect any cash requirements for such replacements; and • Other companies in this industry may calculate EBITDA differently than we do, which will limit its usefulness as a comparative measure. Because of these limitations, the Company’s management relies primarily on our GAAP results as a measure of the Company’s performance and uses EBITDA on a supplemental basis. RECONCILIATION OF NON-GAAP FINANCIAL MEASURES (Dollars in thousands) NV Energy, Inc. EBITDA Six Months ended June 30, Year Ended December 31, Net Income $ Interest expense (net of AFUDC(1) - debt) Income tax expense Depreciation and amortization EBITDA $ EBITDA/Interest expense x x x x x Total Debt/EBITDA x x x x x NV Energy, Inc. Interest expense (net of AFUDC(1) - debt) $ Long-term debt $ Current maturities of long-term debt Total Debt $ (1)Allowance for funds used during construction. 1 Nevada Power Company EBITDA Six Months ended June 30, Year Ended December 31, Net Income $ Interest expense (net of AFUDC(1) - debt) Income tax expense Depreciation and amortization EBITDA $ EBITDA/Interest expense x x x x x Total Debt/EBITDA x x x x x Nevada Power Company Interest expense (net of AFUDC(1) - debt) $ Long-term debt $ Current maturities of long-term debt Total Debt $ (1)Allowance for funds used during construction. Sierra Pacific Power Company EBITDA Six Months ended June 30, Year Ended December 31, Net Income $ Interest expense (net of AFUDC(1) - debt) Income tax expense Depreciation and amortization EBITDA $ EBITDA/Interest expense x x x x x Total Debt/EBITDA x x x x x Sierra Pacific Power Company Interest expense (net of AFUDC(1) - debt) $ Long-term debt $ Current maturities of long-term debt - - - Total Debt $ (1)Allowance for funds used during construction. 2
